Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.  Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghvi et al (US 2018/0189105, herein Sanghvi) in view of Abernathy et al (US 2010/0250902, herein Abernathy).

Regarding claim 1, Sanghvi teaches a device, comprising:
a hardware data processing node configured to execute a respective task (Fig 2, [0005], [0022], VPAC to execute tasks on data processing nodes); and
a hardware thread scheduler comprising a hardware task scheduler, the hardware task scheduler coupled to the hardware data processing node and having a producer socket, a consumer socket, ([0023-0024], [0027-0030], hardware thread and task schedulers using consumer/producer socket model) and a spare socket ([0029], [0032], additional consumer and producer sockets, number may vary based on task needs);
wherein the spare socket is configured to provide data control signals responsive to a memory-mapped register being a first value ([0037-0038], additional sockets enabled by consumer control register); and

Sanghvi fails to explicitly teach wherein the spare socket provides data control signals also provided by a first or second socket of the producer and consumer sockets.
Abernathy teaches a device comprising a hardware data processing node configured to execute a respective task (Fig 3, [0041], processor 300) and a hardware task scheduler (Fig 3, [0043], instruction scheduler 310) wherein a spare socket is configured to provide data control signals also provided by a first or second socket of a producer and consumer socket ([0017], [0056-0058], extend scheduler’s dependency matrix entries by moving data from load instruction and its dependents to extended column dedicated to load miss queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Sanghvi and Abernathy to utilize the spare sockets for consumer instructions waiting on a producer load instruction.  While Sanghvi discloses that a task scheduler may utilize any number of producer and consumer sockets as necessary (Sanghvi [0029]), Sanghvi does not explicitly disclose that such additional sockets may provide data from existing producer or consumer sockets, such as the extended tracking entries disclosed by Abernathy for controlling the movement of data between producer load instructions and their consumer instructions.  However, as tracking instruction dependencies between producer and consumer instructions is a routine and conventional aspect of the microprocessor art, this combination would merely entail combining known techniques to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Sanghvi and Abernathy teaches the device of claim 1, wherein:

the spare producer socket is configured to provide data control signals also provided by a first producer socket of the plurality of producer sockets responsive to the memory-mapped register being a first value (Sanghvi [0037-0038] & Abernathy [0057]); and
the spare producer socket is configured to provide data control signals also provided by a second producer socket of the plurality of producer sockets responsive to the memory-mapped register being a second value (Sanghvi [0037-0038] & Abernathy [0057]).

Regarding claim 3, the combination of Sanghvi and Abernathy teaches the device of claim 2, wherein:
the memory-mapped register is a first memory-mapped register and the hardware task scheduler is a first hardware task scheduler (Sanghvi [0024], [0026], hardware task scheduler and memory mapped registers);
the consumer socket is one of a plurality of consumer sockets and the first hardware task scheduler includes a spare consumer socket (Sanghvi [0029], multiple consumer sockets);3300-4980021TI-90767
the spare consumer socket is configured to provide data control signals to and receive data control signals from a producer socket of a second hardware task scheduler responsive to a second memory-mapped register being a third value (Sanghvi [0029], [0037-0038], sockets enabled or disabled responsive to register values & Abernathy [0057-0058], additional dependency tracking entries copying producer/consumer instruction entries); and
the spare consumer socket is configured to provide data control signals to and receive data control signals from a producer socket of a third hardware task scheduler responsive to the second memory-mapped register being a fourth value (Sanghvi [0029], [0037-0038] & Abernathy [0057-0058]).


the spare producer socket is a first spare producer socket and the memory-mapped register is a first memory-mapped register (Sanghvi [0029]);
the hardware task scheduler includes a second spare producer socket (Sanghvi [0029]);
the second spare producer socket is configured to provide data control signals also provided on the first producer socket responsive to a second memory-mapped register being a third value (Sanghvi [0029], [0037-0038] & Abernathy [0057-0058]); and
the second spare producer socket is configured to provide data control signals also provided on the second producer socket responsive to the second memory-mapped register being a fourth value (Sanghvi [0029], [0037-0038] & Abernathy [0057-0058]).

Regarding claim 5, the combination of Sanghvi and Abernathy teaches the device of claim 1, wherein the spare socket is configured to transition from duplicating data provided on the first producer socket to duplicating data provided on the second producer socket responsive to the memory-mapped register being updated from the first value to the second value (Sanghvi [0037-0038] & Abernathy [0058], [0061] update allocation of extended dependence matrix entries as needed).

Regarding claim 6, the combination of Sanghvi and Abernathy teaches the device of claim 1, further including a spare scheduler having: a consumer socket coupled to one of the plurality of producer sockets of the hardware task scheduler; and a plurality of producer sockets configured to provide data duplicated from the consumer socket (Sanghvi [0029-0030], multiple schedulers with multiple sockets allocated as necessary & Abernathy [0058]).



Claim 8 refers to an alternate device embodiment the limitations of which are included within the device embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 8.

Regarding claim 9, the combination of Sanghvi and Abernathy teaches the device of claim 8, wherein the spare scheduler is not directly coupled to a hardware data processing node (Sanghvi [0029-0030], schedulers connected to consumer and producer channels not processing nodes).

Regarding claim 10, the combination of Sanghvi and Abernathy teaches the device of claim 8, wherein the spare scheduler is a first-level spare scheduler (Sanghvi [0029-0030]) and the device further includes:
a second-level spare scheduler (Sanghvi [0029-0030]) having a consumer socket coupled to one of the plurality of producer sockets of the first-level spare scheduler; and a plurality of producer sockets configured to provide data control signals from the consumer socket (Sanghvi [0029]).

Regarding claim 11, the combination of Sanghvi and Abernathy teaches the device of claim 10, wherein one or more memory-mapped registers are configured to specify: a first coupling between the consumer socket of the first-level spare scheduler and the one of the plurality of producer sockets of the hardware task scheduler; and3300-4980023TI-90767 a second coupling between the consumer socket of the second-level spare scheduler and the one of the plurality of producer sockets of the first-level spare scheduler (Sanghvi [0029-0030], multiple schedulers coupled to respective consumer and producer sockets).



Regarding claim 13, the combination of Sanghvi and Abernathy teaches the device of claim 8, wherein: the hardware task scheduler includes a spare producer socket; the spare producer socket is configured to provide data control signals also provided on a first producer socket of the plurality of producer sockets responsive to a memory-mapped register being a first value; and the spare producer socket is configured to provide data control signals also provided on a second producer socket of the plurality of producer sockets responsive to the memory-mapped register being a second value (Sanghvi [0029-0030], [0037-0038] & Abernathy [0057]).

Regarding claim 14, the combination of Sanghvi and Abernathy teaches the device of claim 13, wherein: the memory-mapped register is a first memory-mapped register and the hardware task scheduler is a first hardware task scheduler; the first hardware task scheduler includes a plurality of consumer sockets and a spare consumer socket; the spare consumer socket is configured to receive data control signals from a producer socket of a second hardware task scheduler responsive to a second memory-mapped register being a third value; and the spare consumer socket is configured to receive data control signals from a producer socket of a third hardware task scheduler responsive to the second memory-mapped register being a fourth value (Sanghvi [0029-0030], [0037-0038] & Abernathy [0057]).

Claim 15 refers to a method embodiment the limitations of which are included within the device embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 15.




Regarding claim 17, the combination of Sanghvi and Abernathy teaches the method of claim 16, further comprising: writing, by the scheduling software, the first value to the memory-mapped register; and subsequently writing, by the scheduling software, the second value to the memory- mapped register; wherein the spare socket transitions from providing data control signals also provided on the first producer socket to providing data control signals also provided on the second producer socket responsive to the memory-mapped register being updated from the first value to the second value (Sanghvi [0029-0030], [0037-0038] & Abernathy [0057]).

Regarding claim 18, the combination of Sanghvi and Abernathy teaches the method of claim 15, wherein the spare socket is a first spare socket, the method further comprising configuring, by the scheduling software, a second spare socket of the 3300-4980025TI-90767 hardware task scheduler to provide data control signals also provided on another one of the plurality of producer sockets or the plurality of consumer sockets of the hardware task scheduler (Sanghvi [0029-0030] & Abernathy [0057], [0061]).

Regarding claim 19, the combination of Sanghvi and Abernathy teaches the method of claim 15, further comprising: configuring, by the scheduling software, a spare scheduler consumer socket to be coupled to one of the plurality of producer sockets of the hardware task scheduler, wherein the spare scheduler includes a plurality of producer sockets configured to provide data control signals 

Regarding claim 20, the combination of Sanghvi and Abernathy teaches the method of claim 15, wherein the hardware task scheduler is a first hardware task scheduler including a plurality of consumer sockets and a spare consumer socket, the method further comprising: configuring, by the scheduling software, the spare consumer socket by writing a value to a memory-mapped register; responsive to the memory-mapped register being a first value, receiving data control signals at the spare consumer socket from a producer socket of a second hardware task scheduler; and responsive to the memory-mapped register being a second value, receiving data control signals at the spare consumer socket from a producer socket of a third hardware task scheduler (Sanghvi [0029-0030], [0037-0038] & Abernathy [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pediaditaki (US 2019/0095203) discloses a processor for tracking dependencies between producer and consumer instructions in a scheduler by extending a scheduler matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182